IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 2120 Disciplinary Docket No. 3
                                           :
ADRIAN CRONAUER                            :   Board File No. C1-14-920
                                           :
                                           :   (District of Columbia Court of Appeals, No.
                                           :   14-BS-1101)
                                           :
                                           :   Attorney Registration No. 58491

                                       ORDER

PER CURIAM:


              AND NOW, this 30th day of January, 2015, Adrian Cronauer, having been

disbarred on consent from the practice of law by Order of the District of Columbia Court

of Appeals dated October 9, 2014; the said Adrian Cronauer having been directed on

December 18, 2014, to inform this Court of any claim he has that the imposition of the

identical or comparable discipline in this Commonwealth would be unwarranted and the

reasons therefor; and no response having been filed, it is

              ORDERED that Adrian Cronauer is disbarred from the practice of law in

this Commonwealth and he shall comply with all the provisions of Pa.R.D.E. 217.